          Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 1 of 8



1                                                              The Honorable Ricardo S. Martinez
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
      UNITED STATES OF AMERICA,
11                                                  No. 2:19-cr-00010-RSM
                             Plaintiff,
12                                                  DEFENDANTS’ OPPOSITION TO
13             v.                                   GOVERNMENT’S MOTION
                                                    REGARDING THE
14    HUAWEI DEVICE CO., LTD., and                  DISCOVERABILITY OF A
      HUAWEI DEVICE USA, INC.,                      PARTICULAR DOCUMENT
15
                             Defendants.            (Noted for May 10, 2019)
16
17          Huawei Device Co., Ltd, and Huawei Device USA, Inc. (collectively, “Huawei”), by and

18   through their counsel, hereby oppose the government’s motion seeking a determination that a

19   particular document is not discoverable under the government’s discovery obligations. The

20   government’s own description demonstrates that the document is material to Huawei’s defense
21   and may contain favorable information Huawei could use to impeach government witnesses.
22   Because the document was prepared for and provided to T-Mobile, it is not attorney work
23   product or otherwise privileged. The government is therefore obligated to produce the document
24   to Huawei.
25                                         I. BACKGROUND
26
            In the course of the government’s investigation, it received a memorandum from T-
27
     Mobile “outlining its position regarding restitution” (“T-Mobile Memorandum”). Mot. at 3. The
28
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                                      1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                              Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 2                                   phone 206.516.3800 fax 206.516.388 8
           Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 2 of 8



1    government acknowledges its obligation to produce the T-Mobile Memorandum, because
2    Huawei could use it “to impeach T-Mobile witnesses on the ground that T-Mobile has an
3    economic stake in the outcome of the case.” Id. at 3 n.2. The government describes the
4    document at issue as a responsive memorandum from the government to T-Mobile, “reviewing
5    the applicable case law governing restitution, analyzing the facts in the civil trial record under
6    this case law, and setting forth legal conclusions under this analysis” (“Government
7    Memorandum”). Id. at 3. From this context, it is reasonably inferable that the Government’s
8    Memorandum rebutted T-Mobile’s claims that it was entitled to massive restitution and
9    explained why T-Mobile’s injury was not as extensive as it claimed.
10          The Court denied the government’s initial attempt to obtain an ex parte order that the
11   Government Memorandum is not discoverable. Id. at 2. The government subsequently filed this
12   motion on the public docket, again seeking a determination that the Government Memorandum is
13   not discoverable. Id. at 2. The government also filed an ex parte submission seeking to justify
14   its refusal to produce the document to Huawei, id., and submitted the memorandum to the Court
15   for in camera review. Id. at 3.
16                                            II. ARGUMENT
17   A.     Huawei’s Counsel Should Be Permitted to Read the Government Memorandum.
18
            The government should not be permitted to argue that its Memorandum is not
19
     discoverable when counsel for Huawei have not even been provided an opportunity to review it.
20
            In criminal cases, ex parte proceedings are highly disfavored. See, e.g., United States v.
21
     Thompson, 827 F.2d 1254, 1257 (9th Cir. 1987) (“[A]dversary proceedings are the norm in our
22
     system of criminal justice, and ex parte proceedings the disfavored exception.”) (citing United
23
     States v. Bagley, 473 U.S. 667, 675 (1985)). Absent a compelling justification, “ex parte
24
     proceedings are anathema in our system of justice, and in the context of a criminal trial, may
25
     amount to a denial of due process.” Id. at 1258–59.
26
            The government provides no reason why an ex parte or in camera proceeding is
27
     necessary with respect to the Government Memorandum. The government relies on cases
28
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                                           1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                                   Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 3                                        phone 206.516.3800 fax 206.516.388 8
           Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 3 of 8



1    permitting in camera review of government personnel files and documents containing
2    information about other government investigations. See Mot. at 3; United States v. Cadet, 727
3    F.2d 1453, 1467–68 (9th Cir. 1984) (FBI agent personnel files); Milke v. Ryan, 711 F.3d 998,
4    1016 (9th Cir. 2013) (police detective personnel file and other documents relating to his
5    misconduct); United States v. Calise, 996 F.2d 1019, 1021 (9th Cir. 1993) (ATF agent personnel
6    files); United States v. Jones, 612 F.2d 453, 455–56 (9th Cir. 1979) (interview of government
7    witness, from which material about other investigations was excised).
8           Here, however, the government does not contend that its Memorandum contains national
9    security information, personnel files, information about other government investigations, or any
10   other type of particularly sensitive content that Huawei’s counsel should not be permitted to see.
11   The government should be ordered to produce the Government Memorandum forthwith so that
12   Huawei’s counsel, not the government, can make an informed decision as to whether and how it
13   may be used in preparing Huawei’s defense.
14   B.     The Government Memorandum Is Discoverable Because It Is Material to Preparing
            Huawei’s Defense and Favorable to Huawei.
15
16          Without even reviewing the Memorandum, it is apparent from the government’s motion

17   that the Memorandum is discoverable under Federal Rule of Criminal Procedure 16(e)(1) and the
     government’s Brady and ethical obligations.
18
19          Rule 16 states that criminal defendants are entitled to discovery of documents that are
     “material to preparing the defense.” Fed. R. Crim. P. 16(e)(i). This is a “low threshold,” which
20
21   is met if the defendant presents facts tending to show that the government is in possession of

22   information helpful to the defense. United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th

23   Cir. 2013).

24          The Fifth Amendment requires the prosecution to disclose to the defense all evidence in
     its possession, custody, or control that is favorable to the accused. See Brady v. Maryland, 373
25
26   U.S. 83, 87 (1963) (requiring disclosure of exculpatory evidence “material either to guilt or

27   punishment”). Brady and its progeny impose on the prosecution an affirmative duty to disclose

28   favorable information to the defense. Kyles v. Whitley, 514 U.S. 419, 433 (1995); see also
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                                         1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                                 Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 4                                      phone 206.516.3800 fax 206.516.388 8
           Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 4 of 8



1    United States Attorneys’ Manual § 9-5.001 (“The law requires the disclosure of exculpatory and
2    impeachment evidence when such evidence is material to guilt or punishment. . . . [P]rosecutors
3    generally must take a broad view of materiality and err on the side of disclosing exculpatory and
4    impeachment evidence.”) (ellipsis added).
5            In addition, Washington Rule of Professional Conduct 3.8, entitled “Special
6    Responsibilities of a Prosecutor,” governs proceedings in this Court both by statute and local
7    rule. 28 U.S.C. § 530B(a); LCR 83.3(a)(2). Rule 3.8(d), which provides that a prosecutor shall
8    “make timely disclosure to the defense of all evidence or information known to the prosecutor
9    that the prosecutor knows, or reasonably should know, either tends to negate the guilt of the
10   accused or mitigates the offense,” imposes a higher standard on prosecutors than the standards
11   mandating disclosure of exculpatory evidence under Brady v. Maryland, 373 U.S. 83 (1963).
12   See Kyles v. Whitley, 514 U.S. 419, 437 (1995) (“[Brady] requires less of the prosecution than
13   the ABA Standards for Criminal Justice, which call generally for prosecutorial disclosures of any
14   evidence tending to exculpate or mitigate.”); see also State v. Davila, 357 P.3d 636, 648 n.9
15   (Wash. 2015) (en banc) (“the prosecution’s failure to disclose potentially exculpatory evidence
16   may violate [a Rule of Professional Conduct] governing disclosure obligations, even if the
17   evidence ultimately proves nonmaterial under a Brady analysis”). 1 Based on the above, the
18   government is obligated to disclose all documents material to preparing Huawei’s defense, as
19   well as information favorable to Huawei, including for impeachment purposes.
20           The government has charged Huawei with conspiracy to commit theft of a trade secret
21   and attempted theft of a trade secret under 18 U.S.C. § 1832. Indictment ¶¶ 1-52, ECF No. 1.
22   The statute requires the government to prove, among other things, that Huawei intended to, or
23   knew that its actions would, injure T-Mobile. See 18 U.S.C. § 1832(a). Based on the
24
25
     1
       The Department of Justice also “encourage[s] [prosecutors] to provide discovery broader and more comprehensive
26   than the discovery obligations” required by the Federal Rules of Criminal Procedure, the Jencks Act, Brady, and
     Giglio. Memorandum for Department Prosecutors Re Guidance for Prosecutors Regarding Criminal Discovery (Jan.
27   4, 2010), available at http://www.justice.gov/dag/discovery-guidance.html (last visited Apr. 30, 2019).
28
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                                                  1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                                          Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 5                                               phone 206.516.3800 fax 206.516.388 8
           Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 5 of 8



1    government’s own description, the T-Mobile Memorandum, and by extension the Government
2    Memorandum, relate directly to the element of intended injury to T-Mobile because they assess
3    restitution for the injury T-Mobile believes it suffered. As in Hernandez-Meza, the Government
4    Memorandum is material to a key element of the charges against Huawei and is therefore
5    discoverable under Rule 16. See 720 F.3d at 768 (naturalization certificate for defendant’s
6    mother was material to defense against the alienage element of illegal reentry).
7           The Government Memorandum is also favorable to the accused for purposes of Brady
8    and the prosecutors’ ethical obligations. From the government’s description, the Government
9    Memorandum appears likely to rebut T-Mobile’s claim that it is entitled to a massive restitution
10   order. If so, such a document would plainly be favorable to Huawei for purposes of sentencing
11   should the case proceed to that stage. But more importantly, such a document would be
12   favorable to Huawei in defending against the required element in the theft of trade secrets
13   charges that it intended to injure T-Mobile through its actions. Indeed, it would be untenable to
14   allow the government to argue at trial that the evidence establishes Huawei intended to injure,
15   and by extension injured, T-Mobile without allowing the defense access to the Government
16   Memorandum in which it argued that T-Mobile suffered minimal or no injuries. Accordingly,
17   the government must product the Government Memorandum pursuant to its Brady obligations.
18          The Government Memorandum is also discoverable as impeachment material, a form of
19   Brady material. Giglio v. United States, 405 U.S. 150 (1972). The government produced T-
20   Mobile’s Memorandum because Huawei can use it to impeach T-Mobile witnesses based on T-
21   Mobile’s economic stake in the case. Mot. at 3 n.2. But Huawei also can use the Government
22   Memorandum to impeach government witnesses at trial. For example, if the Government
23   Memorandum concludes that T-Mobile’s estimate of restitution was unrealistically high, it would
24   assist Huawei in cross-examining T-Mobile witnesses regarding their knowledge of evidence
25   that Huawei intended to injure T-Mobile. Similarly, if the government calls an FBI agent or an
26   expert to testify regarding Huawei’s alleged actions to injure T-Mobile, Huawei could use the
27   Government Memorandum to impeach any statements by those witnesses that are inconsistent
28
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                                         1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                                 Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 6                                      phone 206.516.3800 fax 206.516.388 8
           Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 6 of 8



1    with the analysis in the document. The government’s position that it is obligated to produce one
2    of the two memoranda as potential impeachment material, but not the other, is illogical.
3    C.     The Government’s Cited Cases Are Inapposite Because They Involve Work Product
            Or Privileged Material Not Already Disclosed To A Third Party.
4
5           Other cases relied upon by the government to avoid its discovery obligations are readily
     distinguishable and do not justify withholding the Government Memorandum. See Mot. at 4.
6
7    Each of those cases involved documents that were protected by the work product doctrine, the
     deliberative process privilege, or the discovery exception in Federal Rule of Criminal Procedure
8
9    16(a)(2) for internal government documents. See Morris v. Ylst, 447 F.3d 735, 742 (9th Cir.

10   2006) (opinion work product); United States v. Furrow, 100 F. Supp. 2d 1174–75 (C.D. Cal.

11   2000) (deliberative process privilege and work product); United States v. Pac. Gas & Elec. Co.,

12   2016 WL 3185008, at *4–7 (N.D. Cal. June 8, 2016) (Rule 16(a)(2) work product). None of the
     documents at issue in these cases was prepared for and shared with third parties. See Morris,
13
14   447 F.3d at 739-40 (routine status report prepared by legal assistant at the Attorney General’s

15   office); Furrow, 100 F. Supp. 2d at 1171–72 (death penalty evaluation form submitted by the

16   United States Attorney to the Attorney General’s Death Penalty Committee); United States v.

17   Pac. Gas & Elec. Co., 2016 WL 3185008, at *1 (N.D. Cal. June 8, 2016) (email attachments sent
     between the government and its retained third party experts).
18
19          By contrast, the government does not contend that the Government Memorandum is
     attorney work product or otherwise privileged. Nor could it. The government prepared the
20
21   Government Memorandum in response to the T-Mobile Memorandum and shared it with T-

22   Mobile. See Mot. at 3. The Government Memorandum thus bears no resemblance to the

23   privileged and confidential materials exempted from disclosure in the cases the government

24   relies upon.
                                           III. CONCLUSION
25
26          For the reasons set forth above, Huawei respectfully requests that the Court deny the
27   government’s motion and order the government to produce the Government Memorandum to
28   Huawei.
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                                         1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                                 Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 7                                      phone 206.516.3800 fax 206.516.388 8
         Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 7 of 8



1         Dated: May 3, 2019            YARMUTH LLP
2                                       By: s/ Robert Westinghouse
3                                       Robert Westinghouse, WSBA No. 6484
                                        1420 Fifth Avenue, Suite 1400
4                                       Seattle, WA 98101
                                        Telephone: (206) 516-3800
5                                       Fax: (206) 516-3888
                                        rwestinghouse@yarmuth.com
6
7
                                        STEPTOE & JOHNSON LLP
8
                                        James F. Hibey (pro hac vice)
9                                       Brian M. Heberlig (pro hac vice)
                                        1330 Connecticut Avenue, NW
10                                      Washington, DC 20036
11                                      Telephone: (202) 429-3000
                                        Fax: (202) 429-3902
12                                      jhibey@steptoe.com
                                        bheberlig@steptoe.com
13
                                        Attorneys for Defendants Huawei Device
14
                                        Co., Ltd., and Huawei Device USA, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
     MOTION REGARDING THE DISCOVERABILITY OF A
                                                           1420 Fifth Avenue, Suite 1400
     PARTICULAR DOCUMENT                                   Seattle, W ashington 98101
     No. 2:19-cr-00010-RSM – Page 8                        phone 206.516.3800 fax 206.516.388 8
          Case 2:19-cr-00010-RSM Document 47 Filed 05/03/19 Page 8 of 8



1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on May 3, 2019, I electronically filed the foregoing with the Clerk of
3    the Court using the CM/ECF system which will send notification of such filing to the following:
4           Attorneys for Plaintiff
5           Todd Greenberg
6           Thomas M. Woods
            U.S. Attorney’s Office (Sea)
7           700 Stewart Street, Suite 5220
            Seattle, WA 98101-1271
8           Tel: 206.553.7970
9           Todd.Greenberg4@usdoj.gov
            Thomas.woods2@usdoj.gov
10
11
            DATED: May 3, 2019, at Seattle, Washington.
12
13
                                                          s/ Vassie Skoulis
14                                                        Vassie Skoulis, Legal Assistant

15
16
17
18
19
20
21
22
23
24
25
26
27
28
      DEFENDANTS’ OPPOSITION TO GOVERNMENT’S
      MOTION REGARDING THE DISCOVERABILITY OF A
                                                                         1420 Fifth Avenue, Suite 1400
      PARTICULAR DOCUMENT
 1042.01 te031001                                                        Seattle, W ashington 98101
      No. 2:19-cr-00010-RSM – Page 9                                     phone 206.516.3800 fax 206.516.388 8
